I concur in the view that the assessed valuation of moneys and credits should be included in computing the constitutional limit of five per cent of the "assessed valuation of the taxable property." I am, however, unable to concur in the holding of the majority that money in the treasury, other than sinking funds, is not deductible in computing the amount of indebtedness a school district may incur. It is my view that such holding cannot be reconciled with the opinions of this court in McCavick v. Independent School Dist. of Florence, 25 S.D. 449, 127 N.W. 476, and Lollich v. Hot Springs School Dist. No. 10 et al., 47 S.D. 624, 201 N.W. 354. I therefore, respectfully dissent.
SMITH, J., concurs in this dissent. *Page 236